Big Cat Energy Corp. 1000 – 201 W. Lakeway Gillette, WY 82718 T 307.685.3122 Transwestern One 215 – 404 N. 31st St. Billings, MT 59101 T 406.255.7190 www.bigcatenergy.com OTCBB:BCTE January 14, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION DIVISION OF CORPORATION FINANCE H. Roger Schwall, Assistant Director ATTN:Mellissa Campbell Duru Mail Stop 7010 450 5th Street NW WASHINGTON, D.C. 20549 RE:Big Cat Energy Corporation Information Statement on Schedule 14C File No. 0-49870 Filed December 7, 2007 To Whom It May Concern: In connection with the foregoing filing of Big Cat Energy Corporation (the “Company”), the Company hereby understands and states that: •the Company is responsible for the adequacy and accuracy of the disclosure in the filing; •staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and •the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Big Cat Energy Corporation /s/ Richard G. Stifel, CFO
